Citation Nr: 0106702	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right and left arm 
disorders, depression, and numbness to both legs, claimed as 
secondary to a service-connected lumbosacral spine 
disability.

2.  Entitlement to an evaluation in excess of 40 percent for 
a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied 
claims of entitlement to service connection for right and 
left arm disorders, depression, and numbness to both legs, 
claimed as secondary to a service-connected lumbosacral spine 
disability.  The RO also denied entitlement to an evaluation 
in excess of 40 percent for a service-connected lumbar spine 
disability.  The veteran disagreed with the denial of those 
claims in late September 1997, and a statement of the case 
was issued in December 1999.  The appellant submitted a 
timely substantive appeal in January 2000.  

The Board notes that, during the pendency of this appeal, by 
rating decisions issued in November 1999 and December 1999, 
the RO denied entitlement to service connection for a 
cervical spine disorder, for post-traumatic stress disorder, 
and for a total evaluation based on individual 
unemployability.  The RO also granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation for that disability, and granted service 
connection for tinnitus, assigning a 10 percent disability 
evaluation.  Additionally, the RO denied entitlement to an 
increased (compensable) evaluation for malaria.  In January 
2000, the veteran disagreed with those determinations and, 
later that month, the RO issued statements of the case 
addressing those issues.  However, the claims file before the 
Board at this time does not include a timely substantive 
appeal as to any of the issues addressed in the November 1999 
or December 1999 rating decisions.  Therefore, the Board is 
without appellate jurisdiction to conduct review of those 
claims. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained.  

2.  There is no medical diagnosis of a current right or left 
arm disorder.

3.  There is no medical diagnosis of a current disorder 
manifested by numbness in the legs nor is there objective 
evidence of numbness of the legs.  

4.  The medical evidence establishes that the veteran does 
not have any psychiatric disorder which is etiologically 
related to his service.  

5.  The veteran's service-connected lumbosacral strain with 
degenerative arthritis in the lumbosacral spine, superimposed 
on spina bifida, S1, herniated and bulged discs, is 
manifested by moderate limitation of motion, pain on motion, 
and complaints of subjective feelings of weakness in the 
legs, but there are no objective findings of sciatic 
neuropathy or other neurologic abnormality or deficit.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate right or left arm 
disorders, depression, or numbness to both legs, claimed as 
secondary to a service-connected lumbosacral spine 
disability, during active military service or as a result of 
any service-connected disability, nor may such incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R.§§ 3.303, 3.307, 3.309, 3.310 (2000).

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for a service-connected lumbar spine 
disability, characterized as lumbosacral strain with 
degenerative arthritis in the lumbosacral spine, superimposed 
on spina bifida, S1, herniated and bulged discs, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991, as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a psychiatric disorder, 
right and left arm disorders, and disorders of the legs, 
secondary to his service-connected lumbar disability.  The 
veteran also contends that his service-connected lumbar 
disability is more severely disabling than the current 40 
percent evaluation reflects.  With regard to these issues, 
the Board is satisfied that no further assistance to the 
veteran is required, and the claims for increased evaluations 
have been fully developed.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098 (2000) (to be codified at 38 U.S.C. § 5103A). 

By a letter submitted in October 1997, the veteran sought an 
advisory medical opinion and an opinion as to etiology of the 
claimed disorders.  These contentions are not matters which 
may be separately appealed.  Rather, these contentions 
pertain to the duty to assist the veteran in the development 
of the issues currently on appeal.  As discussed below, the 
Board finds that the duty to assist the veteran under 38 
U.S.C.A. § 5107(a) has been met, including the duty as 
defined in the VCAA.  

When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (2000).  Approval for an 
advisory medical opinion is granted only if VA's Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that the evidence regarding any claimed disorder or 
as to evaluation of any service-connected disability at issue 
is complex or controversial, nor does the medical evidence so 
indicate.  The request for an advisory medical opinion is 
denied.

The Board also notes that there is no duty to determine the 
etiology of the claimed disorders of the arms and legs, since 
the medical examiners have been unable to find any current 
disorders.  The etiology of a current psychiatric disorder is 
discussed in VA examination reports.  The etiology of the 
veteran's service-connected lumbar spine disability is not at 
issue, as the veteran has already been awarded service 
connection for that disability.  Therefore, no further 
development as to the etiology of any claimed disorder is 
required.

1.  Claims for service connection 

The statutory provisions governing veterans' benefits 
authorize an award of service connection if it is shown that 
a veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.  Service connection may also be granted if 
a disease or injury is secondary to or proximately caused by 
a service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

A. Right and left arm disorders and numbness in the legs

On VA examination conducted in May 1997, the veteran reported 
occasional episodes where he would drop things from his 
hands.  He reported decreased sensation in both hands.  He 
stated that sometimes his legs would give out suddenly and he 
had to sit down and rest.  His also reported that his legs 
feel weak and slightly numb when he walks.  The veteran 
reported that he did not really have pain in his legs, but 
they would become weak suddenly.  Peripheral pulses were 
intact.  Deep tendon reflexes were brisk, toes down-going, 
strength normal.  There was no drift and there was good 
finger-to-nose and heel-to-toe coordination.  Rapid 
alternating movements and fine finger movements were good.  
The veteran's gait was narrow-based and steady.  The examiner 
concluded that the veteran had symptoms consistent with joint 
changes and possible inflammation, but there were no signs of 
radiculopathy, myelopathy, or peripheral neuropathy.  The 
examiner did not assign a medical diagnosis of any arm or leg 
disorder.

Electromyography (EMG) and nerve conduction velocity (NCV) 
examination conducted in May 1997 found normal motor conduct 
velocity in all nerves tested, including in the right and 
left arms and right and left legs.  The tested nerves 
included the right ulnar to hypothenar, right median to 
thenar, right peroneal to right extensor digitorum brevis, 
left median to thenar, and left peroneal to left extensor 
digitorum brevis, for purposes of nerve conduction studies.

Sensory conduction was normal in the right index to medial, 
left index to median, and left sural to sural regions.  EMG 
testing was normal in the right biceps, right 
brachioradialis, right thenar, right quadriceps, right 
anterior tibialis, right gastrocnemius, left deltoid, left 
dorsal interosseous, left anterior tibialis, and left 
gastrocnemius.  There were no abnormal findings.

In the September 1997 rating decisions, the RO denied as not 
well-grounded the claims for service connection for right and 
left arm disorders, and numbness to both legs, claimed as 
secondary to the service-connected lumbosacral spine 
disorder.  The RO advised the veteran that, although there 
were service medical records indicating treatment for right 
and left arm disorders, and numbness to both legs, there was 
no medical evidence of permanent residuals or chronic 
disability of the right or left arm or of the legs for which 
service connection could be granted.  

The Board notes that, because of the enactment of the VCAA 
during the pendency of this appeal, the well-grounded 
analysis applied by the RO to this claim is no longer 
applicable.  Nevertheless, there is no prejudice to the 
veteran in proceeding with the appellate review of this 
appeal, as the veteran was informed that, unless a claimed 
disorder is present, by medical diagnosis, service connection 
for that disorder is not authorized.  That principle remains 
unchanged, under either a not well-grounded analysis or a 
review on the merits, and thus, there is no prejudice to the 
veteran in proceeding with the review of this claim on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

The preponderance of the evidence is against an award of 
service connection for a right or left arm disorder or 
numbness of the legs, either based on direct service 
connection analysis or based on the claim that such disorders 
are secondary t the veteran's service-connected back 
disability, as there is no medial diagnosis of either a right 
or left arm disorder or a right or left leg disorder or 
numbness of the legs or any disorder manifested by numbness 
of the legs.  The laws authorizing veterans' benefits provide 
benefits only where there is current disability, as 
identified by a medical diagnosis.  In the absence of 
evidence of current medical findings of some disability due 
to an arm or leg disorder or numbness of the legs, service 
connection may not be granted for such disorders.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

B.  Claim for service connection for a psychiatric disorder

In a claim submitted in April 1997, the veteran reported that 
he to take medication for anxiety as a result of his low back 
disability.  On VA examination conducted in June 1997, the 
veteran reported continuing nervousness and anxiety after 
service.  He reported that he was unable to watch war movies 
or attend anniversaries such as Memorial Day or Veterans Day.  
In about January 1961, he suffered a nervous breakdown, for 
which he received shock treatments, after he lost his 
livelihood in a raging flood.  The veteran had no observed 
abnormal movements or mannerisms but appeared tense and 
nervous.  He had a depressed mood.  He was a properly dressed 
and groomed.  His thinking was clear and coherent with good 
orientation to all three spheres of reference.  His attention 
and concentration were good and he had good recall of remote 
and recent events.  The examiner assigned diagnoses of 
adjustment disorder, with mixed emotional features, and 
dysthymia, moderate recurrent, by history.  The examiner 
concluded that the veteran had indications of depression and 
symptomatology while in service, but these symptoms were 
transitory, and the depression resolved without difficulty 
after the veteran's service discharge.  The veteran 
occupational and family functioning thereafter was quite 
successful.  The examiner concluded that the veteran's 
treatment of depression in 1961 was not linked or related to 
any service-connected depression.  The examiner concluded 
that the veteran did not have post-traumatic stress disorder 
or any continuing depression that could be considered a 
disability from his military service.  The examiner noted 
further that the veteran also had an adjustment disorder, 
which could be affected by the veteran's medical disorders.  
However, in setting out this relationship, the examiner 
discussed a possible link between the veteran's heart 
disorder and medications he was taking and the adjustment 
disorder.  The examiner did not, however, ascribe or link 
either the veteran's adjustment disorder or his dysthymia to 
the service-connected back disorder.

By a rating decisions issued in September 1997, the RO 
advised the veteran that there was no medical evidence that 
the veteran had residual depression or chronic depression 
which was residual to service or was demonstrated 
continuously following service.  The veteran did not 
thereafter identify or submit any additional clinical 
evidence to establish that he had depression or any other 
psychiatric disorder resulting from service, present 
continuously since service, or secondary to any service-
connected disability.  

The Board noes that a psychiatric examination was again 
conducted in October 1999.  The VA examiner, a different 
examiner than the physician who conducted the 1997 VA 
examination, concluded that the veteran had recurrent 
dysthymia which was not service-connected.  

The Board notes that, because of the enactment of the VCAA 
during the pendency of this appeal, the well-grounded 
analysis applied by the RO in the September 1997 rating 
decision is no longer applicable.  Nevertheless, there is no 
prejudice to the veteran in proceeding with the appellate 
review of this appeal, as the veteran was informed that, 
unless a claimed disorder is present and is linked the 
veteran's military service or incident thereof, by medical 
evidence, service connection for that disorder is not 
authorized.  That principle remains unchanged, under either a 
not well-grounded analysis or a review on the merits, and 
thus, there is no prejudice to the veteran in proceeding with 
the review of this claim on appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The preponderance of the evidence is against an award of 
service connection for a psychiatric disorder, to include 
depression, as the preponderance of the evidence is against 
the claim.  In particular, the medical opinions of record 
conclude that although the veteran had some depression in 
service, that depression resolved, and psychiatric problems 
that were diagnosed in 1961, some 15 years after the 
veteran's service discharge, was unrelated to his service.  
The examiner also discussed the reasons for the veteran's 
current depression, but did not link his current depression 
to his service or to any service-connected disability.  As 
the preponderance of the evidence is against the claim, it 
must be denied.

2.  Claim for an evaluation in excess of 40 percent for a 
lumbosacral strain
  
By a rating decisions issued in September 1961, the veteran 
was granted service connection was granted for low back 
disability, characterized as a chronic lumbosacral strain 
with degenerative arthritis in the lumbosacral spine, 
superimposed on spina bifida, S-1, and a 10 percent 
evaluation was assigned.  By a rating decision issued in 
April 1968, that evaluation was increased to 20 percent.  The 
service-connected disability was recharacterized to include 
disc herniation.  By a November 1979 rating decision, that 
evaluation was increased to 40 percent.  A 40 percent 
evaluation remained in effect, unchanged, when the veteran 
submitted the claim for an increased evaluation underlying 
this appeal.

On VA examination conducted in March 1994, the veteran 
reported that, as a result of progressive problems with his 
back, he had virtually stopped doing farm and tractor work 
due to inability to tolerate sitting in the seat.  The 
veteran's main complaint was constant pain.  There were no 
postural abnormalities.  The musculature of the back appeared 
normal.  The veteran's forward flexion was significantly 
limited.  There was objective evidence of pain on motion with 
forward flexion and with rotation to the right and the left.  
The deep tendon reflexes were intact and symmetrical in the 
lower extremities.  Sensory distribution appeared fairly 
equivalent on each side.  Radiology examination disclosed 
some loss of disc space at L4-5.  The impression was probable 
degenerative disc disease at L4-5.

In April 1997, the veteran submitted a claim for an increased 
evaluation for his service connected no back disability.  On 
VA examination conducted in May 1997, the veteran reported 
that his back "goes out" with heavy lifting.  When this 
occurred, he was unable to walk for several days, he 
reported.  There was no obvious swelling or deformity of the 
lumbar or cervical spine.  Range of motion of the lumbar 
spine was to forward flexion of 72 degrees, extension to 22 
degrees, rotation to the right and to the left of 22 degrees, 
and lateral flexion, both to the right and to the left, to 20 
degrees.  He also reported that, when he lifts things, his 
legs feel weak and slightly numb.  Peripheral pulses were 
intact.  Deep tendon reflexes were brisk, toes down-going, 
strength normal.  There was good finger-to-nose and heel-to-
toe coordination.  Rapid alternating movements and fine 
finger movements were good.  The veteran's gait was narrow-
based and steady.

Electromyography (EMG) and nerve conduction velocity (NCV) 
examination conducted in May 1997 found normal motor conduct 
velocity in all nerves tested, including in each leg.  The 
tested nerves of the legs included the right peroneal to 
right extensor digitorum brevis and left peroneal to left 
extensor digitorum brevis, for purposes of nerve conduction 
studies.  Sensory conduction was normal in the left sural to 
sural regions of the left leg.  EMG testing was normal in the 
right anterior tibialis, right gastrocnemius, left anterior 
tibialis, and left gastrocnemius.  

On VA examination conducted in October 1999, the veteran 
complained of low back pain radiating to the legs, worsened 
by prolonged bending or standing.  He reported having been 
diagnosed in the past as having sciatica.  He did not use any 
assistive devise, and reported that low back pain did not 
interfere with activities of daily living.  The veteran was 
unable to bend fully, but there was no muscle spasm.  The 
musculature of the back was normal.  The gait was normal.  
Lower extremity examination was normal.  The examiner 
concluded that the veteran had low back pain, lumbar 
degenerative joint disease with L3-L4, L4-L5, and L5-S1 disc 
disease.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's lumbar strain has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Diagnostic Code (DC) 
5295 provides that a 20 percent evaluation may be assigned 
for lumbosacral strain when there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion, 
unilaterally, when standing.  A 40 percent evaluation, the 
maximum schedular evaluation under DC 5295, requires severe 
lumbosacral strain.  In this case, the veteran has already 
been awarded a 40 percent evaluation, the maximum schedular 
evaluation, under DC 5295. 

With regard to the finding of degenerative joint disease of 
the spine, the Board notes that Diagnostic Code 5295 
contemplates pain and includes arthritis, so that an 
increased evaluation in excess of 40 percent based on the 
evidence of pain and degenerative joint disease is not 
warranted.  See VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 
(1997).  

Therefore, the Board must consider whether the veteran is 
entitled to a higher evaluation under any other applicable 
diagnostic code or on an extrascedular basis. The Board notes 
that application of criteria for evaluation based on loss of 
range of motion would not result in an evaluation in excess 
of 40 percent, since the highest schedular evaluation 
available for severe limitation of range of motion of the 
lumbar spine is 40 percent, the veteran's current evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  There is no medical 
evidence of ankylosis or complete immobility of the lumbar 
spine to support an evaluation in excess of 40 percent under 
Diagnostic Code 5286 or 5289.

The Board has also considered whether an evaluation in excess 
of 40 percent may be warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which provides the criteria for 
evaluation of intervertebral disc syndrome (IDS).  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5293 (2000).  
Severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief, warrants a 40 percent evaluation.  

The reports of the 1997 and 1999 VA examinations are devoid 
of any findings of demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings.  The veteran's gait 
appeared normal, and the evidence establishes that he does 
not use any cane, brace, crutch, walker, or other assistive 
device.  The veteran complains of pain radiating to the lower 
legs, but the evidence establishes that the complaints of 
pain do not interfere with the veteran's activities of daily 
living.  The Board concludes that an evaluation in excess of 
40 percent is not warranted under Diagnostic Code 5293, as 
the veteran does not meet or approximate the criteria for 
pronounced IDS. 

There is no evidence to support an evaluation in excess of 40 
percent on an extraschedular basis, as there is no showing 
that the veteran's back pain has caused frequent 
hospitalizations, requires frequent medical attention, or 
results in any other symptomatology not contemplated under 
the criteria used to evaluate the disability.  The Board 
notes the veteran's contentions that he is unable to work as 
a result of his back pain, but also notes that the veteran, 
who is now about 80 years old, retired in 1996, about five 
years ago, at about age 75.  The evidence reflects that he 
has several medical disorders.  Although the veteran contends 
that his current inability to due farm work is due to his 
service-connected back disability, the Board does not finds 
that the veteran's contention, without supporting medical 
evidence, warrants an evaluation in excess of 40 percent for 
the service-connected lumbar disability on an extraschedular 
basis.

The preponderance of the evidence is against an evaluation in 
excess of 40 percent.  The provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable to warrant a more favorable 
result.  The claim for an evaluation in excess of 40 percent 
for a service-connected lumbar disability, characterized as 
lumbosacral strain with degenerative arthritis in the 
lumbosacral spine, superimposed on spina bifida, S1, 
herniated and bulged discs, must be denied.


ORDER

Entitlement to service connection for right and left arm 
disorders, depression, and numbness to both legs, including 
as secondary to a service-connected lumbosacral spine 
disability, is denied.

Entitlement to an evaluation in excess of 40 percent for a 
service-connected lumbar spine disability, characterized as 
lumbosacral strain with degenerative arthritis in the 
lumbosacral spine, superimposed on spina bifida, S1, 
herniated and bulged discs, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

